Citation Nr: 0430353	
Decision Date: 11/16/04    Archive Date: 11/29/04

DOCKET NO.  02-10 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for an 
anxiety disorder, not otherwise specified, with post-
traumatic stress and depressive features (formerly 
characterized as dementia praecox and schizophrenia, 
hebephrenic type).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel





INTRODUCTION

The veteran had active duty from December 1942 to July 1944.  

This matter comes before the Department of Veterans' Affairs 
(VA), Board of Veterans' Appeals (Board), on appeal of a May 
2001 rating decision of the Milwaukee, Wisconsin, VA Regional 
Office (RO).  The RO denied a claim for an increased 
(compensable) evaluation for the veteran's service-connected 
psychiatric disorder then and formerly characterized as 
dementia praecox and schizophrenia, hebephrenic type.  

In March 2003, the RO assigned an increased 50 percent 
evaluation for an anxiety disorder, not otherwise specified, 
with post-traumatic stress and depressive features (formerly 
characterized as dementia praecox and schizophrenia, 
hebephrenic type).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.  

REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003).

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  

In this case, the only notice of VCAA was reference contained 
within a supplemental statement of the case (SSOC) issued in 
January 2004.  A March 2001 duty to assist letter is silent 
as to VCAA, and is not compliance with VCAA as interpreted by 
the CAVC.  

The above sort of notices do not comply with the mandates of 
Quartuccio, supra.  Additionally, The veteran submitted a 
June 2002 private psychiatric treatment statement.  However, 
records from this facility were never requested and have not 
been obtained.  Accordingly, a remand is needed so that the 
veteran may be informed as to the sort of qualified medical 
evidence needed to support his claim, and so that all 
identified records may be requested and obtained.  See Ivey 
v. Derwinski, 2 Vet. App. 320 (1992); Murincsak v. Derwinski, 
2 Vet. App. 363 (1992).  

Other medical development is also indicated.  The only VA or 
private psychiatric examination report of record to include 
an examiner's review of the veteran's documented clinical 
history, is dated in April 2001, and resulted in no current 
psychiatric diagnosis.  This report, as with the examination, 
was completed by a 
psychologist and includes reference to the veteran's service 
medical records and inservice psychiatric examination of May 
1944.  

In contrast, both the June 2002 private and the February 2003 
VA psychiatric examination reports provide diagnoses which 
are based upon an undocumented clinical history-a reported 
clinical history with conflicts with the documented clinical 
history.  Specifically, while the veteran reports witnessing 
the death of a man who walked into a moving airplane 
propeller, a review of his service medical records and his 
post-service 55-year clinical history, show no such reported 
incident.  Service medical records include very detailed 
clinical examination.  On VA outpatient evaluation on March 
25, 2004, a diagnosis of PTSD was given-based upon this 
undocumented PTSD stressor event.  Given the conflicting 
clinical information on file, the Board is unable to rate the 
service-connected disability without additional medical 
opinion evidence obtained after a thorough examination of 
both the veteran and his service and post-service documented 
clinical history.  
Given the above, the Board concludes that the psychiatric 
evidence of record lacks the sort of accurate and objective 
clinical information needed to rate symptoms of the veteran's 
service-connected psychiatric disability, in terms of the 
criteria at 38 C.F.R. § 4.130, Diagnostic Code 9413, separate 
and apart from symptoms of any non-service-connected 
disorders and without credence given to any unverified PTSD 
stressor.  

In finding that a VA examination is indicated, the Board 
notes that 38 C.F.R. § 4.2 states that "[i]t is the 
responsibility of the rating specialist to interpret reports 
of examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so 
that the current rating may accurately reflect the elements 
of disability present."  

Furthermore, 38 C.F.R. § 4.10 provides that "[t]he basis of 
disability evaluations is the ability of the body as a whole, 
or of the psyche, or of a system or organ of the body, to 
function under the ordinary conditions of daily life, 
including employment."  

In addition, 38 C.F.R. § 4.13 provides: "When any change in 
evaluation is to be made, the rating agency should assure 
itself that there has been an actual change in the 
conditions, for better or worse, and not merely a difference 
in thoroughness of the examination or in use of descriptive 
terms."  (Emphasis added).  

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), VCAA, 
codified at 38 U.S.C.A. § 5103, and any 
other applicable legal precedent.  Such 
notice should specifically apprise the 
appellant of the evidence and information 
necessary to substantiate his claim of 
entitlement to an increased rating-
primarily competent diagnosis and medical 
opinion as to the severity of service 
related symptomatology, and inform him 
whether he or VA bears the burden of 
producing or obtaining that evidence or 
information, and of the appropriate time 
limitation within which to submit any 
evidence or information.  38 U.S.C.A. 
§ 5103(a) and (b) (West 2002); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

3.  The VBA AMC should contact the 
veteran and request that he identify all 
healthcare providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for psychiatric 
symptomatology since service, including 
any emergency or other medical records 
regarding a recent motor vehicle 
accident.  

The VBA AMC should request and obtain 
copies of all available records from 
Krohn Clinic, Ltd., Dr. C. W.  

He should be requested to complete and 
return the appropriate release forms so 
that VA can obtain any identified 
evidence, including authorizations for 
the release of the above records from the 
Krohn Clinic.  

Regardless of the veteran's response, the 
VBA AMC should obtain all outstanding VA 
treatment reports.  All information which 
is not duplicative of evidence already 
received should be associated with the 
claims file.

4.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
codified at 38 U.S.C. § 5103A(b)(2).  

5.  Upon completion of the above, the 
veteran should be scheduled for a VA 
psychiatric examination by a 
psychiatrist, to include on a fee basis 
if necessary.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  Any further indicated 
special studies must be conducted.  

The examiner should identify all of the 
veteran's associated symptomatology in 
order to determine the impairment caused 
by his service-connected psychiatric 
disability.  If there are other 
psychiatric disorders found, in addition 
to the rated psychiatric disability, the 
examiner should specify which symptoms 
are associated with each disorder(s).  


If certain symptomatology cannot be 
dissociated from one disorder or another, 
it should be so indicated.  

If a psychiatric disorder(s) other than 
the service-connected rated psychiatric 
disability is or are found on 
examination, the examiner should offer an 
opinion as to whether any such disorder 
is causally or etiologically related, and 
if not so related, whether the veteran's 
service-connected psychiatric disability 
has any effect on the severity of any 
other psychiatric disorder.  All 
necessary studies, including 
psychological testing, should be 
accomplished.

Following evaluation, the examiner should 
provide a numerical score on the Global 
Assessment of Functioning (GAF) Scale 
provided in the Diagnostic and 
Statistical Manual for Mental Disorders, 
in relation to the veteran's impairment 
from service-connected disability.  The 
examiner must include a definition of the 
numerical GAF score assigned, as it 
relates to the veteran's occupational and 
social impairment.  

If the historical diagnosis is changed 
following evaluation, the examiner should 
state whether the new diagnosis 
represents a progression of the prior 
diagnosis, correction of an error in the 
prior diagnosis, or development of a new 
and separate condition.  

The examiner must express an opinion as 
to whether the service-connected 
psychiatric disability has rendered the 
veteran unemployable.  



Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.  

6.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
reports and required medical nexus 
opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the VBA AMC should 
implement corrective procedures.  

The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

7.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claim of entitlement to 
an increased evaluation for the service-
connected psychiatric disability.  

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the claim currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the veteran until he is notified by 
the VBA AMC; however, the veteran is hereby notified that 
failure to report for any scheduled VA examination(s) without 
good cause shown may adversely affect the outcome of his 
claim for increased evaluation, and may result in a denial).  
38 C.F.R. § 3.655 (2003).



                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


